Case 3:19-cv-01537-BEN-JLB Document 63-4 Filed 11/05/20 PageID.8288 Page 1 of 3




  1   John W. Dillon (SBN 296788)
  2      jdillon@dillonlawgp.com
      DILLON LAW GROUP APC
  3   2647 Gateway Road
  4   Carlsbad, California 92009
      Phone: (760) 642-7150
  5   Fax: (760) 642-7151
  6
      George M. Lee (SBN 172982)
  7
         gml@seilerepstein.com
  8   SEILER EPSTEIN LLP
  9
      275 Battery Street, Suite 1600
      San Francisco, California 94111
 10   Phone: (415) 979-0500
 11   Fax: (415) 979-0511

 12   Attorneys for Plaintiffs
 13
                                     UNITED STATES DISTRICT COURT
 14
 15                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 16
      JAMES MILLER, an individual, et al.,                                     Case No. 3:19-cv-01537-BEN-JLB
 17
 18
                                   Plaintiffs,                                 DECLARATION OF NATHAN LEWIS
                                                                               SIEGEL IN SUPPORT OF PLAINTIFFS’
 19          vs.                                                               SUPPLEMENTAL BRIEF FOR
 20                                                                            PLAINTIFFS’ MOTION FOR
      XAVIER BECERRA, in his official                                          PRELIMINARY INJUNCTION
 21   capacity as Attorney General of
 22   California, et al.,
 23
                                   Defendants.
 24
 25
 26
 27
 28

                                                                        –1–
          Declaration of Nathan Lewis Siegel In Support Of Plaintiffs’ Supplemental Brief For Plaintiffs Motion For Preliminary Injunction
                                                      CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-4 Filed 11/05/20 PageID.8289 Page 2 of 3
Case 3:19-cv-01537-BEN-JLB Document 63-4 Filed 11/05/20 PageID.8290 Page 3 of 3
